Citation Nr: 0727169	
Decision Date: 08/30/07    Archive Date: 09/11/07	

DOCKET NO.  05-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for recurrent tinnitus

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
VARO in Waco, Texas, that denied entitlement to service 
connection for recurrent tinnitus.

A review of the record reveals that during the course of his 
appeal, the veteran moved from Texas to Montana.  In April 
2007 he was provided with information from the VARO in Fort 
Harrison that he could appoint a representative other than 
the Texas Veterans Commission to represent him.  He was 
provided with a list of Veterans Service Organizations 
because the Texas Veterans Commission had not submitted a VA 
Form 646, Statement of Accredited Representative in Appeal 
Case, by the end of April 2007.  The veteran was informed by 
letter dated May 4, 2007, that he had 90 days to appoint a 
representative to represent him before the Board, or change 
the representative he had previously chosen to represent him 
before the Board.  He did not do so.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  

2.  Tinnitus was not documented during service or for years 
thereafter.  

3.  Any current tinnitus is not attributable to the veteran's 
active service.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006) imposes obligations 
on VA in terms of its duties to notify and assist claimants 
in the development of their claims.  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and redefine the obligations of VA with 
respect to the duty to assist a veteran with a claim.  In the 
instant case, the Board finds that VA has essentially 
fulfilled its duties to assist and notify the veteran in 
accordance with the provisions of the VCAA.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of the information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Beverly v. Nicholson, 
19 Vet. App. 394 (2005) (outlining VCAA notice requirements).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of his 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

A review of the record reveals that there has been compliance 
with these mandates.  The veteran was informed by letter 
dated in November 2003 as to what the evidence had to show to 
support his claim and how VA would help obtain evidence for 
his claim.  He was also told that it was his responsibility 
to make sure VA received all requested records that were not 
in the possession of a Federal department or agency.  In 
March 2006 he was informed as to the manner in which VA 
determines effective dates and increased disability ratings 
once service connection is assigned.  

The veteran's service medical records and all identified post 
service treatment records have been obtained.  The veteran 
has been accorded special audiologic examinations by VA.  
Accordingly, the Board finds that VA has satisfied its duties 
to notify and assist the veteran in the development of his 
case in accordance with the provisions of VCAA.  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Accord, 
Disabled American Veterans v. Secretary Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 
F.3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Coburn, supra.  

A determination as to whether the requirements of service 
connection are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 
13 Vet. App. 1 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on all salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App.122 (2000)  (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is against the claim for 
service connection.  Initially, the Board notes that as a lay 
person, the veteran himself does not qualify to opine on 
matters requiring medical knowledge, such as the etiology of 
any current tinnitus.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App.183 (1997) (A 
lay person is generally not capable of opining on matters 
requiring medical knowledge).  

A review of the evidence of record reveals that there is no 
reference to the presence of tinnitus during service or for 
years thereafter.  The medical evidence of record includes 
the report of an audiological assessment of the veteran by VA 
in July 2003.  The veteran stated he was exposed to aircraft 
noise in service.  He denied any physical ear symptoms or 
dizziness.  Notation was made that "he does have a moderate 
but recurrent ringing tinnitus, present since 1970's."  

The veteran was accorded an audiologic examination by VA in 
October 2003.  The veteran referred to noise exposure in 
service while working on a flight line.  He stated that he 
wore ear protection while on active service.  He denied any 
nonmilitary noise exposure.  He stated that his tinnitus had 
been in place for many years and he described it as of 
moderate severity.  The examiner stated that review of the 
service medical records was negative for mention of tinnitus.  
He indicated that since the veteran had completely normal 
audiometric thresholds in all frequencies at the time of 
separation from service, it "would appear most likely that 
his current tinnitus and hearing loss had both occurred 
subsequent to separation from active duty."  The examiner 
opined that it was "less likely than not" that any recurrent 
tinnitus was related to the veteran's military service.  

The audiologist who evaluated the veteran in July 2003 
indicated that in a May 2006 statement that the "shape and 
degree of loss and the presence of a bilateral tinnitus since 
his active duty years are consistent with his documented 
history of flight line noise exposure."  It was indicated the 
veteran has been assigned to a B-52 line at two different Air 
Force bases.  It was the audiologist's opinion that the 
veteran's recurrent tinnitus was "more likely than not" a 
result of exposure to flight line noise while on active duty.  

Of record is the report of a January 2007 audiologic 
examination conducted by an audiologist.  The veteran's 
military file was reviewed.  The audiologist opined that the 
veteran's "claim to noise induced tinnitus is less likely 
than not" caused by exposure to noise during military 
service.  

In view of the foregoing, the Board is aware there are 
conflicting medical opinions of record.  The Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In assessing medical opinions, the failure of a 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 
392 (1998).  While a VA audiologist has opined that the 
veteran's tinnitus was likely secondary to inservice noise 
exposure, two different health care professionals have 
expressed the contrary opinion that in their opinion any 
current tinnitus is not related to the veteran's exposure to 
noise during his military service many years ago.  

The Board notes that the facts the records do not reflect the 
veteran making complaints regarding, or seeking treatment for 
tinnitus for many years after service, also is against a 
finding of a nexus between the current condition and service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In view of the foregoing, the weight of the evidence is 
against a finding that any current tinnitus is related to the 
veteran's active service.  Opinions from two health care 
professionals outweigh those of one, especially in view of 
the complete lack of continuity of symptomatology over the 
years following service discharge.  Accordingly, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for recurrent tinnitus is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


